[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 759 
Judgment affirmed, with costs; no opinion. (See 287 N.Y. 841.)
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH and LEWIS, JJ. RIPPEY, CONWAY and DESMOND, JJ., dissent in the following memorandum: The question of the time when the property in the automobile passed under the bill of sale was a question of the intention of the parties and "for the purpose of ascertaining the intention of the parties, regard shall be had to the terms of the contract, the conduct of the parties, usages of trade and the circumstances of the case." (Personal Property Law, § 99 [Cons. Laws, ch. 41].) That was clearly a question of fact which should have been submitted to the jury. The dismissal of the complaint constituted error.